DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed a response; amended claim 1 and 14; amended the specification; and cancelled claims 2 and 20 on 07/20/2022.

	In view of amendments made to claim 14 and the specification, the 112(b) rejection and specification objection previously presented are withdrawn. 

Response to Arguments
	Applicant’s arguments were primarily directed towards the newly amended limitations. Applicant argues Borghini does not disclose the peripheral tapered
foot edge forms a ramp along an entire length of the structural component, and the
vacuum bag placed over the ramp which extends along an entire length of the structural
component and follows all the uncured plies of the structural component without an
abrupt edge formed by uncured plies from the uncured structural component to the
uncured base laminate. 
Examiner respectfully disagrees. Borghini-Lilli teaches laying-up and forming staggered pre-preg uncured plies on a foot edge area to form the peripheral tapered foot edge (Figure 19 and 20, [0055], [0057]-[0058]). Given that the peripheral tapered foot edge of Miguez Charines in view of Borghini-Lilli does not comprise an abrupt edge, the vacuum bag placed over the ramp would drape against the shape of the tapered foot edge without an abrupt edge.
	Additionally, given that the peripheral tapered foot edge of Miguez Charines and Borghini-Lilli does not include an abrupt edge and are identical to the instant claimed peripheral tapered foot edge (Applicant’s Figure 4b and 4c), the vacuum bag draped over the peripheral tapered foot edge of Miguez Charines and Borghini-Lilli would also retain a shape without an abrupt edge identical to the instant claimed vacuum bag draped over the peripheral tapered foot edge. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4-8, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miguez Charines (PG-PUB 2016/0318238) in view of Borghini-Lilli (PG-PUB 2012/0100343) and Charles (PG-PUB 2017/0057615).
Regarding claim 1, Miguez Charines teaches a method for manufacturing a composite material structure using a co-bonding process, the structure being formed by at least one structural component positioned on a base laminate [0028], the method comprising the following steps:
a) for each structural component, manufacturing the structural component by laying-up and forming steps so that the structural comprises a foot configured to contact the base laminate (Figure 2a-2c and 3 and [0025]), each structural component being surrounded by a vacuum strip secured between curing tools [0032]; 
b) positioning each of the at least one structural components on a cured based laminate for attachment and to form an assembly [0023], the vacuum strip of each structural component forming a vacuum bag with complementary pieces of the same material, so that the resulting vacuum bag extends over the entire base laminate (Figure 3 and [0028]);
c) applying a curing cycle to the assembly resulting from step b) for curing together each of the at least one structural components with the base laminate [0033]. 

Miguez Charines does not teach (1) such foot comprises a peripheral tapered foot edge, wherein the laying-up and forming steps include laying-up staggered pre-preg plies on a foot edge area to form the peripheral tapered foot edge, wherein the peripheral tapered foot edge forms a ramp along an entire length of the structural component and the vacuum bag placed over the ramp follows all the uncured plies of the structural component without any abrupt edge formed by uncured plies from the uncured structural component to the uncured base laminate; (2) an uncured structural component and uncured base laminate; and (3) applying a curing cycle to the assembly, manufacturing the composite material structure. 

As to (1), Borghini-Lilli teaches a laminated composite stringer, wherein the stringer may have a flange for engaging a panel, and the stack taper may be in the flange. Borghini-Lilli teaches the stack taper in the flange may be in the longitudinal and/or transverse direction, as stress concentrations are most effectively reduced where the flange is tapered in both the longitudinal and transverse directions (Figure 9, 14, and 15 and [0013], [0016]). Borghini-Lilli teaches laying-up and forming staggered pre-preg uncured plies on a foot edge area to form the peripheral tapered foot edge (Figure 19 and 20, [0055], [0057]-[0058]). 

Both Miguez Charines and Borghini-Lilli pertain to the same field of endeavor pertaining to a composite stringer comprising a structural component attached to a base laminate. One of ordinary skill in the art would have been motivated to incorporate the staggered pre-preg uncured plies on a foot edge area to form the peripheral tapered foot edge of Borghini-Lilli for the benefit of reducing stress concentration in the stiffener. 

Given that the peripheral tapered foot edge of Miguez Charines in view of Borghini-Lilli does not comprise an abrupt edge, the vacuum bag placed over the ramp would drape against the shape of the tapered foot edge without an abrupt edge.

As to (2) and (3), Charles teaches a stiffener co-cured to a base laminate, wherein the stiffener has a foot configured to contact the base laminate (Figure 9, 10, and 15 and [0071]-[0072]). Charles teaches a co-curing process wherein both stiffener and skin are formed from an uncured composite material  (Figure 6 and [0073], [0237]).  Charles also teaches a process of co-bonding a stiffener and skin [0239]. 

Both Miguez Charines and Charles teach a process of manufacturing a composite comprising a structural component and a base laminate. It would have been obvious to one of ordinary skill in the art to substitute the co-bonding process of Miguez Charines with a co-curing process as taught by Charles, a functionally equivalent for bonding a structural component and a base laminate. Therefore, one of ordinary skill in the art would have been motivated to substitute the cured structural component and base laminate of Miguez Charines with uncured structural component and base laminate and perform a curing cycle to the assembly. 

Regarding claim 4, Miguez Charines in view of Borghini-Lilli and Charles teaches the process as applied to claim 1, wherein the structural component is manufactured with a tapered end (i.e., in step a) (Borghini-Lilli  Figure 14, and 15). 
Miguez Charines in view of Borghini-Lilli and Charles does not teach step a) further comprises manufacturing separately the at least one structural component and joining the adjacent to its peripheral foot edge an uncured wedge to form the peripheral tapered foot edge. 
 Charles teaches a stiffener co-cured to a base laminate, wherein the stiffener has a foot configured to contact the base laminate, wherein the foot comprises a peripheral tapered foot edge (Figure 9, 10, and 15 and [0071]-[0072]) formed by utilizing a filler charge joined adjacent to its peripheral foot edge (Figure 15, item 192 and [0139]-[0141]). Charles teaches the filler charge is used to fill the empty void between a web charge and opposing web charge [0140]-[0141]. 
Both Miguez Charines in view of Borghini-Lilli and Charles and Charles teach a composite structure comprising a tapered structural component. It would have been obvious to one of ordinary skill in the art to substitute the method for producing a tapered end of Miguez Charines in view of Borghini-Lilli and Charles with separately manufacturing the structural part and joining adjacent to its peripheral foot edge an uncured wedge to form the peripheral tapered foot edge, a functionally equivalent process for producing a tapered end in a structural component.

Regarding claim 5, Miguez Charines in view of Borghini-Lilli and Charles teaches the process as applied to claim 1, wherein step b) further comprises laying-up additional pre-preg plies in a non-planar manner covering at least the peripheral tapered foot edge so that thresholds are offset (Borghini-Lilli, Figure 19). 

Regarding claim 6, Miguez Charines in view of Borghini-Lilli and Charles teaches the process as applied to claim 1, wherein step b) further comprises laying-up the uncured base laminate on a mold shaping an aerodynamic surface (Miguez Charines, [0029] and Figure 2), wherein the composite is for an aircraft wing (Miguez Charines, [0020]).

Regarding claim 7, Miguez Charines in view of Borghini-Lilli and Charles teaches the process as applied to claim 1, wherein at least one structural component is a reinforcing longitudinal stringer (Miguez Charines, Claim 8).

Regarding claim 8, Miguez Charines in view of Borghini-Lilli and Charles teaches the process as applied to claim 1, wherein the at least one structural component is a T-profile stringer (Miguez Charines, Figures 2c and 3). 

Regarding claim 10, Miguez Charines in view of Borghini-Lilli and Charles teaches the process as applied to claim 7, wherein the curing tools are two angular profiled adapted to a shape of the T-profile stringer (Miguez Charines, Figure 2C, item 21 and [0022]). 

Regarding claim 11, Miguez Charines in view of Borghini-Lilli and Charles teaches the process as applied to claim 7, wherein the two angular profiles comprise two L-profile caul plates (Miguez Charines, [0022] and [0024]). 

Regarding claim 12, Miguez Charines in view of Borghini-Lilli and Charles teaches the process as applied to claim 1, wherein the curing tools are made of steel or INVAR (Miguez Charines, Figure 2C, item 21 and [0022]).  
While Miguez Charines in view of Borghini-Lilli and Charles does not teach the curing tools are made of a material able to maintain a stable shape at a solidification temperature of a matrix of the composite, given that the curing tools of Miguez Charines in view of Borghini-Lilli and Charles are made of steel or INVAR identical to the instant curing tool made from steel or INVAR, the curing tools of Miguez Charines in view of Borghini-Lilli and Charles would be capable of maintaining a stable shape at a solidification temperature of a matrix of the composite. 

Regarding claim 13, Miguez Charines in view of Borghini-Lilli and Charles teaches the process as applied to claim 12, wherein the curing tools are made of steel (Miguez Charines, Figure 2C, item 21 and [0022]).  

Regarding claim 14, Miguez Charines in view of Borghini-Lilli and Charles teaches the process as applied to claim 12, wherein the curing tools are a made of nickel-iron alloy INVAR (Miguez Charines, Figure 2C, item 21 and [0022]).  

Regarding claim 15, Miguez Charines in view of Borghini-Lilli and Charles teaches the process as applied to claim 1, wherein the vacuum strips and the complementary pieces for forming jointly the vacuum bag comprising an impervious plastic film and a separating film (Miguez Charines, Figure 5 and [0032]) 

Regarding claim 16, Miguez Charines in view of Borghini-Lilli and Charles teaches the process as applied to claim 1, wherein an aerator tissue is arranged between the impervious plastic film and the release film (Miguez Charines, Figure 5 and [0032]). 

Regarding claim 17, Miguez Charines in view of Borghini-Lilli and Charles teaches the process as applied to claim 1, wherein at least one complementary piece comprises a first portion of the same width as a vacuum strip and a second portion adapted to cover a remainder region of the base laminate (Miguez Charines, Figure 4 and [0012], [0031]-[0032]). 

Regarding claim 18, Miguez Charines in view of Borghini-Lilli and Charles teaches the process as applied to claim 15, wherein both the at least one vacuum strip and said first portion of the at least one complementary piece comprises sealing tapes applied at any or both of the respective side edges thereof (Miguez Charines, [0031]), so that at least one of contiguous strips or first portions of the complementary pieces are in contact by the sealing tapes in order to facilitate a union between the vacuum strip and the first portion of a complementary piece (Miguez Charines, Figure 4, Claim 5, [0031]).  

Regarding claim 19, Miguez Charines in view of Borghini-Lilli and Charles teaches the process as applied to claim 1, in step a) lateral edges of the vacuum strips are fixed to an assembly tool where the curing tools are placed, to ensure proper alignment of the vacuum strips during a placement of the uncured structural component on the base laminate (Miguez Charines, Claim 6 and [0031]).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miguez Charines (PG-PUB 2016/0318238) in view of Borghini-Lilli (PG-PUB 2012/0100343) and Charles (PG-PUB 2017/0057615), as applied to claim 1, in further view of Cruz (PG-PUB 2015/0353181). 
Regarding claim 3, Miguez Charines in view of Borghini-Lilli and Charles teaches the process as applied to claim 1, wherein the structural component is manufactured with a tapered end (i.e., in step a) (Borghini-Lilli  Figure 14, and 15). 
Miguez Charines in view of Borghini-Lilli and Charles does not teach wherein step a) further comprises trimming a peripheral foot edge of the at least one structural component to form the peripheral tapered foot edge. 
Cruz teaches a composite structure comprising a tapered structural component, wherein a tapered web of the run-out is typically obtained by cutting-out a triangular part of the web (Figure 2A and [0055]). 
Both Miguez Charines in view of Borghini-Lilli and Charles and Cruz teach a composite structure comprising a tapered structural component. It would have been obvious to one of ordinary skill in the art to substitute the method for producing a tapered end of Miguez Charines in view of Borghini-Lilli and Charles with the trimming of the end of the structural component of Cruz, a functionally equivalent process for producing a tapered end in a structural component.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miguez Charines (PG-PUB 2016/0318238) in view of in view of Borghini-Lilli (PG-PUB 2012/0100343) and Charles (PG-PUB 2017/0057615), as applied to claim 1, in further view of Meyer (PG-PUB 2012/0009372). 
Regarding claim 9, Miguez Charines in view of Borghini-Lilli and Charles teaches the process as applied to claim 1, wherein the structural component is manufactured with a T-shaped stringer. 
Miguez Charines in view of Borghini-Lilli and Charles does not teach the at least one structural component is an omega-profile stringer.  
Meyer teaches a process of producing a structural panel for an aircraft fuselage section [0028] comprising a T-shaped stiffener of omega shaped stiffener [0029]. 
Both Miguez Charines and Meyer teach preparing a composite comprising a T-shaped stiffener. It would have been obvious to one of ordinary skill in the art to substitute the T-shaped stiffener of Miguez Charles with an omega-shaped stiffener as taught by Meyer, a functionally equivalent stiffener. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742